Citation Nr: 1732611	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an acquired psychiatric disorder other than PTSD, to include depression and anxiety.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an unspecified disability claimed as secondary to prescribed hypertensive medication.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1974 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 decisions of the Waco, Texas, Regional Office (RO).

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has not indicated what additional disability he sustained as a result of his August 2009 syncope episode. VA treatment records indicate, however, that he reported hitting his head during his fall. The October 2016 VA medical opinion did not address what, if any, additional disability the Veteran has as a result of his syncope episode. The opinion also did not address whether the hypertensive medication he was prescribed aggravated his hypertension. Additionally, the examiner applied the wrong standard in formulating the opinion in that the opinion stated that "no medical malpractice was found." When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Remand is necessary to obtain VA traumatic brain injury (TBI) and hypertension examinations and then to obtain a new medical opinion.

The Board finds that the Veteran's claim for service connection for an acquired psychiatric disorder to include depression and anxiety, is inextricably intertwined with the Veteran's claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Therefore, remand is necessary.

The case is REMANDED for the following action:

1.  Schedule the Veteran for VA TBI and hypertension examinations. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's hypertension was aggravated (increased in severity beyond its natural progression) by the hypotensive medication VA prescribed.

b.  whether the Veteran suffered any additional disability, including a TBI, as a result of his syncope episode.

c.  If the Veteran did suffer additional disability as a result of his syncope episode, address the following:
	
i.  whether that additional disability was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

ii.  whether that additional disability was reasonably foreseeable.

The examiner's attention is drawn to the following:

*May 2009 VA treatment record where the Veteran reported lightheadedness, weakness, headaches, and no energy. VBMS Entry 9/28/2009, p. 31.

*August 2009 VA treatment record where the Veteran reported nausea, weakness, and dizziness that had been going on for three months and where it was noted that his dizziness and lack of energy seemed to be psychosomatic in nature. VBMS Entry 9/28/2009, p. 9-13.

*August 2009 private hospitalization discharge documents, including patient education materials on syncope, hypertension, smoking cessation, and diet; a patient discharge medication list; and a discharge form. VBMS Entry 8/27/2009.

*August 2009 discharge medication orders indicating which medications the Veteran was to discontinue and which he should continue taking. VBMS Entry 11/13/2009.

*August 2009 VA treatment record following the Veteran's hospitalization where he reported that he fell after passing out and woke up in the hospital. He reported that he was told he was on the wrong blood pressure medication and that he hurt his side when he fell. VBMS Entry 10/9/2009, p. 15.

*August 2009 VA treatment record following up on the Veteran's hospitalization where he reported that he had passed out, had a CT scan of his head, was told his blood pressure was too low, and that his hypertensive medication was changed. He reported no dizziness or headaches at this visit. VBMS Entry 9/28/2009, p. 2-3.

*September 2009 claim where the Veteran contended that he was given the wrong medication for hypertension which caused him to pass out and receive treatment at a private hospital where his hypertensive medication was changed. 

*November 2009 statement from the Veteran where he wrote which hypotensive medication he was prescribed by VA and which he was switched to while hospitalized. 

*May 2010 correspondence from the Veteran where he wrote that he was diagnosed by VA with hypertension in May 2009 and that, since that time, he would get tired and weak while walking and that his legs would lock up while standing in place and he would pass out. LCM Entry 5/3/2010.

*May 2010 VA treatment record stating that the Veteran had had "a hypotensive episode [which] caused a fall and injury to his left forehead." LCM Entry 10/22/2012, p. 101.

*June 2012 VA treatment record in which the physician wrote, "I asked information about how he sustained a brain injury and when he began to have cognitive problems. The patient has not had imaging of the head, and he canceled neuropsychological testing when it was ordered in 2010. The patient states that he passed out while standing because his antihypertensive medication was too much, hit his head against a brick wall, and was told that he suffered a stroke. The patient has previously been told that cannabis worsens cognition. In the interview he first stated that he has not used cannabis in [a long] while, possibly . . . once or more. However when I asked him for a urine drug screen, he stated that he had used weed two weeks ago during a ballgame." The physician wrote that the Veteran "has significant cognitive deficits and cannabis use which he says is not daily." LCM Entry 10/22/2012, p. 27-28.

*October 2012 statement where the Veteran wrote that he hit his head against a brick wall in 2009 which has caused memory impairment. 

*November 2013 VA treatment record stating, "The patient reminds me of how he got worse in August 2009 or he fell down and was admitted to [a private hospital], and CPRS entries around August 19, 2009 confirm this. Since that time the patient has had cognitive deficits and increased aches and pains in his body. It was thought that the patient had lightheadedness and felt secondary to orthostatic hypotension." VBMS Entry 10/5/2016, p. 25.

2.  Complete any other necessary development, including obtaining additional VA medical opinions, and then readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded, including additional information as to the causes and diagnoses of his asserted mental disorder. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


